DETAILED ACTION
Claims 1, 6-12, 14-20, 22-26, 28-31, 34-35, 37, 41-42, and 44-48 are pending and currently under review.
Claims 2-5, 13, 21, 27, 32-33, 36, 38-40, and 43 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/2021 has been entered.

Response to Amendment
The amendment filed 3/08/2021 has been entered. Claims 1, 6-26, 28-31, 34-37, 41-42, and 44-48 remain(s) pending in the application. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 38-40 directed to an invention non-elected without traverse.  Accordingly, claims 38-40 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Leslie on 3/17/2021.
The application has been amended as follows: 
In claims 1, 25, and 47-48, add the recitation: “wherein the cooling rate comprises a range from 0.3 Fahrenheit degrees per minute to 10 Fahrenheit degrees per minute.”
Cancel claims 13, 21, and 36.

Allowable Subject Matter
Claims 1, 6-12, 14-20, 22-26, 28-31, 34-35, 37, 41-42, and 44-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 25, and 47-48 are directed to a method of processing superaustenitic stainless steels according to the specific heat treatment parameters as claimed to obtain an ASTM grain size of 00 to 3.  There is no prior art that teaches or suggests the aforementioned limitations together.
The closest prior art is: Grubb et al. in view of others as relied upon in the previous office action.  Grubb et al. discloses a similar heat treatment process of superaustenitic stainless steels [abstract, see previous office action]; however, Grubb et al. does not expressly teach a grain size as claimed.  Iseda et al. was relied upon to teach an overlapping grain size [see previous office action].  However, Iseda et al. achieves said grain size by specifically cooling at a rate of greater than 0.25 degrees C per second, which does not meet the instantly claimed cooling rate required in the independent claims as amended in the above examiner’s amendment.  Thus, there is no teaching or suggestion to perform the instantly claimed heat treatment processing parameters including a cooling rate as claimed to obtain a superaustenitic stainless steel with the claimed grain size.  There is further no prior art of record that teaches the claimed surface and central region structures as claimed.

Conclusion
Claims 1, 6-12, 14-20, 22-26, 28-31, 34-35, 37, 41-42, and 44-48 allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734